Case 6:19-cv-01483-CEM-DCI Document 15 Filed 06/01/20 Page 1 of 2 PageID 64



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


UNITED STATES OF AMERICA,

                      Plaintiff,

v.                                                          Case No: 6:19-cv-1483-Orl-41DCI

DONALD ASHMAN,

                      Defendant.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on Plaintiffs’ Motion for Default Judgment (“Motion,”

Doc. 13). United States Magistrate Judge Daniel C. Irick issued a Report and Recommendation

(Doc. 14), which recommends that the Motion be granted. After a de novo review of the record,

and noting that no objections were timely filed, the Court agrees with the analysis in the Report

and Recommendation. Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 14) is ADOPTED and CONFIRMED and

              made a part of this Order.

           2. Plaintiffs’ Motion for Default Judgment (Doc. 13) is GRANTED.

           3. The Clerk is directed to enter judgment in favor of Plaintiff and against Defendant

              in the amount of $235,279.09 plus fees and statutory additions as provided by law

              from February 15, 2020 to the date of payment in full.




                                           Page 1 of 2
Case 6:19-cv-01483-CEM-DCI Document 15 Filed 06/01/20 Page 2 of 2 PageID 65



       DONE and ORDERED in Orlando, Florida on June 1, 2020.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
